Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a Corrected Notice of Allowance in responsive to the previous office action (i.e. notice of allowance) mailed on 12/8/2021.  The purpose of this Office Action is to add Examiner’s amendments to correct minor language informalities.

The remainder of this Office Action will be identical to the office action mailed on 12/8/2021, except the section of “Examiner’s Amendment”, wherein the abovementioned Examiner’s amendments will be inserted.  

No additional reference will be added in this Office Action and the IDS filed 8/11/2021, which was considered in the previous office action, will not be re-attached to this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2021 has been considered by the Examiner.



Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/11/2021, with respect to claims 1-8, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection of the specification is withdrawn per amendments.

The § 101 and 112 rejection of claims 6-8 is withdrawn per cancellation of these claims.

The § 112(b) indefinite rejection of claim 2, 4, 6, and 8 is withdrawn per amendments and cancellation of claims 4, 6, and 8.

The § 102(a)(1) rejection of claim 5 by Hipskind is withdrawn per cancellation of the claim.

The § 102(a)(1) rejection of claim 5 by VanArsdale is withdrawn per cancellation of the claim.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 5-8 by co-pending application No. 16/093,117 and 16/328,267 is withdrawn per cancellation of these claims.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 5-8 by conflicting U.S. Patent No. 10,688,104 is withdrawn per cancellation of these claims.

The claim objection of claim 5 is withdrawn per cancellation of the claim. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Schmidt on 2/22/2022.
The application has been amended as follows: 

In claim 19, amend the following: 
Before “once per day every other day”;
After “or hydrate thereof is”;
Delete “for use”; and
Insert -- administered --.

In claim 24, amend the following: 
Before “twice per day”;
After “acceptable salt thereof is”;
Delete “for use”; and
Insert -- administered --.

In claim 28, amend the following: 
Before “once per day every other day”;
After “or hydrate thereof is”;
Delete “for use”; and
Insert -- administered --.

Before “twice per day”;
After “acceptable salt thereof is”;
Delete “for use”; and
Insert -- administered --.

(These amendments are new.  The abovementioned minor language informalities are corrected here).

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

The prior arts, which is the Hipskind and VanArsdale publications, failed to teach or suggest a combination of abemaciclib and crenigacestat for treating the abovementioned cancers.  Without Hipskind and VanArsdale, the instant process is free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, and 9-28 are allowed.
Claims 3-8 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626